DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 9/20/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth et al (US 2017/0129228 A1) in view of Blehnd (RU 2 418 820 C2), Midha et al (Spun Bonding Technology and Fabric Properties: A Review 2017), and Mehta et al (US 2006/0286347 A1).
Regarding claim 1-3, 5, 8, and 9, Middlesworth teaches a multi-layer non-breathable film comprising an A-C-A-C-A-C-A structure; wherein A represents a non-cavitated skin layer and C represents a microporous, breathable cavitated core layer (i.e., a breathable sheet comprising a first breathable polymer layer; a first nonwoven layer disposed on a top surface of the first breathable polymer layer; a second breathable polymer layer disposed on a top surface of the first nonwoven layer; and a second nonwoven layer disposed on a top surface of the second breathable polymer layer; further comprising a third breathable polymer layer disposed on a top surface of the second nonwoven layer (para 88). 
Middlesworth fails to suggest the nonwoven layers comprise polymeric fibers; where the first nonwoven layer and the second nonwoven layer both consist of polymeric fibers; where the polymeric fibers in the first breathable polymer layer and the polymeric fibers in the second breathable polymer layer are selected from the group consisting of melt-blown nonwovens, spunbond nonwovens, flashspun nonwovens, and combinations thereof; the polymeric fibers of the first nonwoven layer and the second nonwoven layer have a diameter of from 10 to 50 microns; wherein the first breathable polymer layer has an area weight of 10 g/m2 to 50 g/m2 and wherein the first breathable polymer layer forms an outer surface of the breathable sheet, and wherein the breathable sheet has an area weight of greater than 80 g/m2 to less than 200 g/m2 and a moisture vapor transmission rate of greater than 8 perms to less than 60 perms; an open-mesh reinforcing fabric embedded in the second breathable polymer layer; where the open-mesh reinforcing fabric is a cross-laid glass scrim.
Blehnd teaches breathable materials comprising a fabric layer and a polymer film; wherein the polymer film is microporous; and the fabric layer is a non-woven formed from one or more polyolefins (i.e., comprises or consists of polymeric fibers) that may be randomly spun shaped (i.e., spunbond) or materials such as Tyvek (i.e., spunbond fibers) (page 3, 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the nonwoven fabrics of Blehnd for the nonwoven layers of Middlesworth, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Blehnd further teaches thin molded non-woven materials are available in a range of total weights and are suitable for use in the breathable materials of the invention; and in certain embodiments, thin molded nonwovens will have a total weight in the range of from about 0.7 (22.54 g/m2 ) to about 4 oz / yard2 (128.8 g/m2 ). These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Blehnd, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Midha teaches it was known in the art at the time of invention that spunbond fibers have fiber diameter ranges from 1 to 50 microns, preferably 10 to 35 microns (page 130, fabric characteristics and properties).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use spunbond fibers having diameters of 1 to 50 microns, preferably 10 to 35 microns in the multi-layer non-breathable film of Middlesworth as modified by Blehnd as a matter of design choice known in the art at the time of invention. 

Mehta teaches breathable non-asphaltic roofing underlayments (i.e., building construction underlayments) that are breathable, water resistant skid-resistant, and which may be configured or tailored in order to provide a desired level of breathability (para 1) comprising micro-perforated coated woven glass fiber scrims; wherein the fabric may be a leno fabric (i.e., cross laid open-mesh reinforcing glass fabric) (para 23, 37; claim 5). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the non-asphaltic roofing underlayments of Mehta with the breathable sheets of Middlesworth as modified by Blehnd and Midha for breathable sheets that are breathable, water resistant skid-resistant, and which may be configured or tailored in order to provide a desired level of breathability. Or in the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the micro-perforated coated leno woven glass fiber scrims of Mehta for the breathable cavitated core layer or layers of Middlesworth as modified by Blehnd and Midha; since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Mehta teaches "breathability" or "breathable" refers to a material or materials which is permeable to water vapor or moisture having a minimum moisture vapor transmission rate (MTVR) of 3 perms; and the breathability is severely limited at usually less than 10 perms (para 7, 12); so Mehta would have suggested breathable underlayments of greater than 10 perms. This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Mehta, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 7, Blehnd the fabrics may be that may be randomly spun shaped (i.e., spunbond) or materials such as Tyvek (i.e., spunbond fibers) which would have suggested that of point bonded nonwovens to one of ordinary skill in the art at the time of invention (page 3, 5).
Regarding claims 10-14, Middlesworth teaches the breathable cavitated core layer may comprise any thermoplastic polymer or combination of thermoplastic polymers (para 37-38); and gives examples of thermoplastic polymers that can be used to form layers in the film such as ethylene maleic anhydride copolymers, ethylene/methyl acrylate copolymers, polyether block amides, thermoplastic urethanes copolyether ester block copolymers (para 38, 80-81) which would have suggested or otherwise rendered obvious the inherently breathable polymer compositions of that of the instant claims. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the compositions as suggested or rendered obvious by Middlesworth for the thermoplastic polymers used in the breathable cavitated core layer, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).	

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth, Blehnd, and Midha in view of Mehta.
Middlesworth as modified by Blehnd and Midha teaches the breathable sheet of claim 1. Middlesworth further teaches its breathable sheets may be used in building construction (para 94). 
Middlesworth as modified by Blehnd and Midha fails to suggest the other components of the roofing system of claim 15 (e.g., roofing material and roofing deck).
Mehta teaches breathable non-asphaltic roofing underlayments (i.e., building construction underlayments) (para 1); wherein the roofing underlayment is typically plied to the deck prior to that of the shingles (i.e., a roofing system comprising a roofing deck; the underlayment disposed on a surface of the roofing deck; and a roofing material disposed on a surface of the breathable sheet) (para 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the breathable sheet of Middlesworth as modified by Blehnd and Midha and in the roofing system as suggested by Mehta as matter of design as suggested by the prior art of record therein creating a roofing system comprising a roofing deck; the breathable sheet of claim 1 disposed on a surface of the roofing deck such that the first breathable polymer layer contacts the surface of the roofing deck; and a roofing material disposed on a surface of the breathable sheet.

Claims 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth in view of Blehnd, Midha, and Mehta.
Regarding claim 16, Middlesworth teaches a multi-layer non-breathable film comprising an A-C-A-C-A-C-A structure; wherein A represents a non-cavitated skin layer and C represents a microporous, breathable cavitated core layer (i.e., a breathable sheet comprising a first breathable polymer layer; a first nonwoven layer disposed on a top surface of the first breathable polymer layer; a second breathable polymer layer disposed on a top surface of the first nonwoven layer; and a second nonwoven layer disposed on a top surface of the second breathable polymer layer; further comprising a third breathable polymer layer disposed on a top surface of the second nonwoven layer (para 88). Middlesworth further teaches its breathable sheets may be used in building construction (para 94).
Middlesworth fails to suggest the first nonwoven layer comprising polymeric fibers and the second nonwoven layer comprising polymeric fibers; the polymeric fibers of the first nonwoven layer and the second nonwoven layer have a diameter of from 10 to 50 microns; an open-mesh reinforcing fabric embedded in the second breathable polymer layer; wherein the first breathable polymer layer has an area weight of 10 g/m2 to 50 g/m2 and wherein the first breathable polymer layer forms an outer surface of the breathable sheet, and wherein the breathable sheet has an area weight of greater than 80 g/m2 to less than 260 g/m2 and a moisture vapor transmission rate of greater than 8 perms to less than 60 perms.
Blehnd teaches breathable materials comprising a fabric layer and a polymer film; wherein the polymer film is microporous; and the fabric layer is a non-woven formed from one or more polyolefins (i.e., comprises or consists of polymeric fibers) that may be randomly spun shaped (i.e., spunbond) (page 3, 5). Blehnd further teaches that it was known in the art at the time of invention to combine or laminate (i.e., embed) non-woven open mesh fabrics with breathable polymer layers (page 4, 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the nonwoven fabric of Blehnd for the nonwoven layer of Middlesworth, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Blehnd further teaches thin molded non-woven materials are available in a range of total weights and are suitable for use in the breathable materials of the invention; and in certain embodiments, thin molded nonwovens will have a total weight in the range of from about 0.7 (22.54 g/m2 ) to about 4 oz / yard2 (128.8 g/m2 ). These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Blehnd, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Midha teaches it was known in the art at the time of invention that spunbond fibers have fiber diameter ranges from 1 to 50 microns, preferably 10 to 35 microns (page 130, fabric characteristics and properties).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use spunbond fibers having diameters of 1 to 50 microns, preferably 10 to 35 microns in the multi-layer non-breathable film of Middlesworth as modified by Blehnd as a matter of design choice known in the art at the time of invention. 	
Mehta teaches breathable non-asphaltic roofing underlayments (i.e., building construction underlayments) that are breathable, water resistant skid-resistant, and which may be configured or tailored in order to provide a desired level of breathability (para 1) comprising micro-perforated coated woven glass fiber scrims; wherein the fabric may be a leno fabric (i.e., cross laid open-mesh reinforcing glass fabric) (para 23, 37; claim 5). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the non-asphaltic roofing underlayments of Mehta with the breathable sheets of Middlesworth as modified by Blehnd and Midha for breathable sheets that are breathable, water resistant skid-resistant, and which may be configured or tailored in order to provide a desired level of breathability. Or in the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the micro-perforated coated leno woven glass fiber scrims of Mehta for the breathable cavitated core layer or layers of Middlesworth as modified by Blehnd and Midha; since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Mehta teaches "breathability" or "breathable" refers to a material or materials which is permeable to water vapor or moisture having a minimum moisture vapor transmission rate (MTVR) of 3 perms; and the breathability is severely limited at usually less than 10 perms (para 7, 12); so Mehta would have suggested breathable underlayments of greater than 10 perms. This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Mehta, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 27, Mehta teaches the open-mesh reinforcing fabric may comprise glass fibers (para 30, 43) which would have suggested or otherwise rendered obvious that of glass strands to one of ordinary skill in the art at the time of invention.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth, Blehnd, Midha, and Mehta as applied to claim 16 above, and further in view of Bletsos et al (US 2008/0187740 A1).
Middlesworth as modified by Blehnd, Midha, and Mehta teaches the breathable sheet of claim 16. Middlesworth further teaches its breathable sheets may be used in building construction (para 94). 
Middlesworth as modified by Blehnd, Midha, and Mehta fails to suggest the other components of the wall system of claim 17 and 18 (e.g., structural supports, exterior covering, and sheathing panels).
	Bletsos teaches it was known at the time of invention for wall system to comprise a plurality of structural supports (53); an exterior wall covering material (57); and a breathable sheet (55), wherein the breathable sheet is situated between the plurality of structural supports and the exterior wall covering material, and the breathable sheet is attached to the structural supports; wherein the wall system further comprises sheathing panels (51) attached to the plurality of structural supports  (para 58, fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the breathable sheet of Middlesworth as modified by Blehnd, Midha, and Mehta for the breathable sheet of Bletsos; since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bletsos in view of Middlesworth, Blehnd, Midha and Mehta.
Bletsos teaches a roofing system comprising a support structure (e.g., wood rafters); a breathable sheet disposed on the support structure; a layer of insulation (e.g., air) disposed on the breathable sheet; and a standing seam roofing panel (e.g., tiles) situated above the layer of insulation (para 59, fig 4a)
	It would have been obvious to one of ordinary skill in the art at the time of invention make the wooden rafters out of metal, since it was known in the art at the time of invention and years prior that metal rafters are a common substitute for wooden rafters.
	Bletsos fails to suggest the breathable sheet comprising a first breathable polymer layer, and a first nonwoven layer; wherein the breathable sheet consists of the nonwoven layer and the first breathable polymer layer; wherein each breathable polymer layer comprises a breathable polymer composition that includes an inherently breathable polymer.
	Middlesworth further teaches breathable sheets that may be used in building construction (para 94).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the breathable sheet of Middlesworth for the breathable sheet of Bletsos; since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
	Middlesworth further teaches the breathable may sheet may comprise or consist of a non-cavitated skin layer and a microporous breathable cavitated layer (i.e., a breathable sheet comprising or consisting of a first breathable polymer layer and a first nonwoven layer) (para 21-22; fig 1).
Middlesworth fails to suggest the first nonwoven layer comprising polymeric fibers applied to the first breathable polymer layer; wherein the polymeric fibers of the first nonwoven layer and the second nonwoven layer have a diameter of from 10 microns to 50 microns, wherein the first breathable polymer layer has an area weight of 10 g/m2 to 50 g/m2 and wherein the first breathable polymer layer forms an outer surface of the breathable sheet, and wherein the breathable sheet has an area weight of greater than 80 g/m2 to less than 260 g/m2 and a moisture vapor transmission rate of greater than 8 perms to less than 60 perms.
Blehnd teaches breathable materials comprising a fabric layer and a polymer film; wherein the polymer film is microporous; and the fabric layer is a non-woven formed from one or more polyolefins (i.e., comprises or consists of polymeric fibers) that may be randomly spun shaped (i.e., spunbond) (page 3, 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the nonwoven fabric of Blehnd for the nonwoven layer of Middlesworth, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Blehnd further teaches thin molded non-woven materials are available in a range of total weights and are suitable for use in the breathable materials of the invention; and in certain embodiments, thin molded nonwovens will have a total weight in the range of from about 0.7 (22.54 g/m2 ) to about 4 oz / yard2 (128.8 g/m2 ). These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Blehnd, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Midha teaches it was known in the art at the time of invention that spunbond fibers have fiber diameter ranges from 1 to 50 microns, preferably 10 to 35 microns (page 130, fabric characteristics and properties).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use spunbond fibers having diameters of 1 to 50 microns, preferably 10 to 35 microns in the multi-layer non-breathable film of Middlesworth as modified by Blehnd as a matter of design choice known in the art at the time of invention. 
Middlesworth teaches the breathable cavitated core layer may comprise any thermoplastic polymer or combination of thermoplastic polymers (para 37-38); and gives examples of thermoplastic polymers that can be used to form layers in the film such as ethylene maleic anhydride copolymers, ethylene/methyl acrylate copolymers, polyether block amides, thermoplastic urethanes copolyether ester block copolymers (para 38, 80-81) which would have suggested or otherwise rendered obvious the inherently breathable polymer compositions of that of the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the compositions as suggested or rendered obvious by Middlesworth for the thermoplastic polymers used in the breathable cavitated core layer, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Mehta teaches breathable non-asphaltic roofing underlayments (i.e., building construction underlayments) that are breathable, water resistant skid-resistant, and which may be configured or tailored in order to provide a desired level of breathability (para 1) comprising micro-perforated coated woven glass fiber scrims; wherein the fabric may be a leno fabric (i.e., cross laid open-mesh reinforcing glass fabric) (para 23, 37; claim 5). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the non-asphaltic roofing underlayments of Mehta with the breathable sheets of Middlesworth as modified by Blehnd and Midha for breathable sheets that are breathable, water resistant skid-resistant, and which may be configured or tailored in order to provide a desired level of breathability. 
Mehta teaches "breathability" or "breathable" refers to a material or materials which is permeable to water vapor or moisture having a minimum moisture vapor transmission rate (MTVR) of 3 perms; and the breathability is severely limited at usually less than 10 perms (para 7, 12); so Mehta would have suggested breathable underlayments of greater than 10 perms. This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Mehta, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).

Response to Arguments
Applicant's arguments filed 9/20/22 have been fully considered but they are not persuasive.
Applicant contends the prior art of record fails to suggest the limitations “wherein the first breathable polymer layer has an area weight of 10 g/m2 to 50 g/m2 and wherein the first breathable polymer layer forms an outer surface of the breathable sheet, and wherein the breathable sheet has an area weight of greater than 80 g/m2 to less than 200 g/m2 and a moisture vapor transmission rate of greater than 8 perms to less than 60 perms.”  This is not persuasive. 
Blehnd further teaches thin molded non-woven materials are available in a range of total weights and are suitable for use in the breathable materials of the invention; and in certain embodiments, thin molded nonwovens will have a total weight in the range of from about 0.7 (22.54 g/m2 ) to about 4 oz / yard2 (128.8 g/m2 ). These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Blehnd, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Mehta teaches "breathability" or "breathable" refers to a material or materials which is permeable to water vapor or moisture having a minimum moisture vapor transmission rate (MTVR) of 3 perms; and the breathability is severely limited at usually less than 10 perms (para 7, 12); so Mehta would have suggested breathable underlayments of greater than 10 perms. This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Mehta, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Applicant further contends that multi-layer films of Middlesworth require at least one non-cavitated skin layer directly adjacent to a cavitated core layer; and Middlesworth only contemplates nonwoven layers being attached to a non-cavitated skin layer of the multi-layer film; so Middlesworth fails to disclose or otherwise suggest a breathable sheet that includes a first nonwoven layer comprising polymeric fibers disposed on a top surface of a first breathable polymer layer and a second nonwoven layer comprising polymeric fibers disposed on a top surface of a second breathable polymer layer. Furthermore, the Applicant contends that modifying the multi-layer films of Middlesworth such that a nonwoven layer is attached to, or directly adjacent to, the cavitated core layer (i.e., breathable layer) would alter the structure and properties of Middlesworth’s multi-layer films; and, a nonwoven layer is structurally different from a non-cavitated skin layer and, thus, a nonwoven layer will have different properties than a non-cavitated skin layer.
This is not persuasive. Middlesworth teaches the non-cavitated skin layer must be breathable, and Blehnd teaches breathable materials comprising a fabric layer and a polymer film; wherein the polymer film is microporous; and the fabric layer is a non-woven formed from one or more polyolefins (i.e., comprises or consists of polymeric fibers); and Blehnd further teaches that it was known in the art at the time of invention to combine or laminate (i.e., embed) non-woven open mesh fabrics with breathable polymer layers (page 3, 4, 5); so Blehnd teaches non-woven open mesh fabrics or breathable non-woven fabrics are technical equivalents to the cavitated core layer (i.e., breathable layer) of Middlesworth.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the nonwoven fabric of Blehnd for the nonwoven layer of Middlesworth, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783